 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDments4In the instant case, the integrated nature of the Employer'soperations,its central control of management and labor relations, theemployee interchange,the similarity of classifications,and the uni-formity of wage scales and working conditions throughout the system,together with the fact that the Petitioner does not seek all the em-ployees in the Amarillo area and the unit sought does not correspondto any administrative division or department of the Employer, allindicate that the unitsought bythe Petitioner is inappropriate.Ac-cordingly,we find that the unit soughtby thePetitioner is inappro-priate for purposes of collective bargaining,and shall dismiss thepetition.5[The Board dismissed the petition.]4 See, for example,Philadelphia Electric Company,95 NLRB71;SouthwesternElec-tric Service Company,89NLRB 114, 117.eMississipps River Fuel Corporation,110 NLRB 708;Southwestern Bell TelephoneCompany,108 NLRB 1041;Tennessee Gas Transmission Company,96 NLRB 1385;Eliza-bethtown Consolidated Gas Company,93 NLRB 1270.PINKERTON'S NATIONAL DETECTIVE AGENCYandYONKERS RACEWAYUNIFORM PATROLMEN'S ASSOCIATION, INDEPENDENT, PETITIONER.PINKERTON'S NATIONAL DETECTIVE AGENCYandYONKERS RACEWAYUNIFORM USHERS ASSOCIATION, INDEPENDENT, PETITIONER.CasesNos. 2-RC--6920 and 2-RC-6924.February 3, 1955Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Jacob Lazarus,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the consolidated proceeding, the Boardfinds :1.The Employer is engaged in commerce within the meaning of theAct.The Intervenor contends that the Board has no jurisdiction onthe ground that the employees involved work exclusively during theracing season at the Raceway, which sport the Board has held is notsufficiently related to interstate commerce to warrant the Board inasserting jurisdiction.'As we dismiss the petitions on other grounds,we do not find it necessary to consider the question of asserting juris-diction as a policy matter at this time.2.The labor organizations 2 involved claim to represent certainemployees of the Employer.1SeePari-Mutuel Employees Guild(Los Angeles Turf Club,Inc.),90 NLRB 20.2The Intervenor,Local 32E, Building Service Employees International Union, AFL,was permitted to intervene on the ground of contractual interest in the employees involved.111 NLRB No. 76. BO-LOW LAMP CORPORATION5053.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioners seek units of guards and ushers, respectively, em-ployed by Pinkerton at the Yonkers Raceway in New York Statewhich has represented these employees for a number of years. TheIntervenor also contends that a unit of guards is not appropriate,upon the ground that the employees involved are not "guards" withinthe meaning of the Act.The guards sought herein are composed of Pinkerton employeesclassified as patrolmen.Their duties are to maintain order and toprotect and safeguard the property of the Raceway and its patrons.They have the authority to make arrests and eject intruders. They areuniformed, armed, and deputized.The ushers, also composed ofPinkerton employees, assist in seating patrons, direct them to rest-rooms and render first-aid service, if necessary.They are also uni-formed and licensed but not armed. The ushers, posted at restrictedareas, are empowered to keep unauthorized persons from entering orfrom gaining admission without the payment of a fee. All ushers, likethe patrolmen, enforce rules against the defacing of property.In the present proceeding, the acknowledged duties of the guardsand ushers to enforce rules to protect property and to exclude theentry of unauthorized persons thereon clearly bring them within thestatutory definition of guards.'We find no merit in the Intervenor'scontention that because the Pinkerton guards are employed at theRaceway, they are not guards.As the guards and ushers have sub-stantially the same functions, we find that they together constitute asingle appropriate unit.Accordingly, as neither Petitioner has re-quested an election in the broader guard unit found to be appropriate,we shall dismiss the petitions.[The Board dismissed the petitions.]3The fact that the ushers perform additional duties of a nonguard character does notdetract from their status as "guards"WalterboroManufacturing Corporation,106NLRB 1383.Bo-Low LAMP CORPORATIONandINTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS,LOCAL UNIONNo. 3,A. F. L.,PETITIONER.Case No. 9-RC-699/.. Febrtary 3,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Younger, hearing of-111 NLRB No. 77.